DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed.
Claims 1, 11-15 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A speech control system comprising: 
a microphone configured to acquire speech; 
a speaker configured to output speech; 
an image processing unit; and 
a controller configured to control settings of the image processing unit; 
wherein the controller is configured to: 
specify one or more setting items represented by an input speech of a user acquired by the microphone that are to be set for the image processing unit, and 
depending on whether or not the specified one or more setting items satisfy a reading condition, cause the speaker to output a first response speech that reads the one or more setting items, or a second response speech that does not read at least one out of the one or more setting items.
Iwasa (US 2020/0175984) teaches an audio-based operation system includes an audio input-output device that receives an audio-based operation performed by a user, a server that receives an instruction corresponding the audio-based operation received by the audio input-output device, an image forming apparatus that executes a job transmitted from the server. The server includes circuitry configured to receive audio-based operation information indicating the audio-based operation received by the audio input-output device, convert the received audio-based operation information into a job interpretable by the image forming apparatus, and instruct the image forming apparatus to execute the job converted from the audio-based operation information.
However, Iwasa does not teach the invention as claimed, especially depending on whether or not one or more setting items that are specified based on the input speech acquired by the microphone and are to be set for the image processing unit by the image processing apparatus satisfy a reading condition, cause the speaker to output a first response speech that reads the one or more setting items, or a second response speech that does not read at least one out of the one or more setting items.
Kurosawa (US 6,047,288) teaches a group environment setting method in a system where plural participants form a group and perform a cooperative operation. Environment setting information for an application environment setting of a cooperative operation is registered in a group unit. When a group is designated by a participant, environment setting information corresponding to the designated group is read from the registered environment setting information, and applied as environment setting information of the participant. A data structure of the environment setting information has a hierarchical structure, and information related to the designated environment setting items is selected from the read environment setting information. 
However, Kurosawa does not teach the invention as claimed, especially depending on whether or not one or more setting items that are specified based on the input speech acquired by the microphone and are to be set for the image processing unit by the image processing apparatus satisfy a reading condition, cause the speaker to output a first response speech that reads the one or more setting items, or a second response speech that does not read at least one out of the one or more setting items.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675